Exhibit 10.5

SEPARATION AGREEMENT

AMERICAN RESIDENTIAL PROPERTIES, INC., a Maryland corporation, AMERICAN
RESIDENTIAL PROPERTIES OP, L.P., a Delaware limited partnership, AMERICAN
RESIDENTIAL PROPERTIES GP, LLC, a Delaware limited liability company, AMERICAN
RESIDENTIAL PROPERTIES TRS, LLC, a Delaware limited liability company, and
AMERICAN RESIDENTIAL LEASING COMPANY, LLC, a Delaware limited liability company
(collectively, “Company”) and ANDREW G. KENT (“Executive”) enter into the
following Separation Agreement (“Agreement”). As used in this Agreement, the
term “Parties” refers collectively to the Company and Executive and the term
“Party” refers individually to the Company or Executive.

WHEREAS, the Parties entered into an Employment Agreement, effective January 1,
2013 (“the Employment Agreement”), a copy of which is attached hereto;

WHEREAS, under the Employment Agreement, Executive has served the Company as its
Senior Vice President for Investments, its Chief Compliance Officer, its General
Counsel and its Secretary;

WHEREAS, the Parties now desire amicably to dissolve the employment relationship
established in the Employment Agreement;

THEREFORE, the Parties agree as follows:

1. SEPARATION BENEFITS.

a. Salary through Termination Date. The Company will continue to pay Executive
his Annual Salary through October 31, 2013 (“the Termination Date”) at the rate
in effect as of October 1, 2013. The Company will pay this Annual Salary, less
deductions and taxes, on the Company’s regularly scheduled pay days.

b. Expense Reimbursement. Provided that Executive complies with the Company’s
established reporting rules for expenses, the Company will reimburse Executive
for any expenses incurred on behalf of the Company prior to the Termination
Date.

c. Eligibility for Benefits through Termination Date. From October 1, 2013
through the Termination Date, Executive will continue to be eligible for the
Company’s health insurance and other employee benefits, in accordance with the
Company plans and policies applicable to all other similarly-situated Company
employees.

d. Severance Pay. In addition to the above, provided that Executive complies
with the terms and conditions of this Agreement, the Company will pay Executive
the total sum, less deductions and required tax withholdings, of four hundred
thousand U.S. dollars ($400,000.00). This sum includes payment to Executive for
any unused but accrued paid time off. The Company will make this payment in
reasonably equal installments, on its regularly scheduled pay days, between the
Effective Date of this Agreement, as defined below, and November 1, 2014.



--------------------------------------------------------------------------------

e. COBRA Benefits. (i) Provided that Executive timely elects continuation
coverage for himself and his covered family members under the Company’s group
medical and dental plans as provided by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay the monthly COBRA
premiums for coverage for Executive and his covered family members for the
eighteen-month COBRA period beginning on November 1, 2013 or until the
expiration of such COBRA coverage if earlier than eighteen (18) months.

(ii) The Company will direct its contracted payroll administrator to make the
COBRA premium payments, described above, directly to the insurer or
administrator, as appropriate, as a matter of routine and to continue making
such regular premium payments until directed by the Company to stop making such
payments. The Company acknowledges that the continuation of health insurance
coverage is essential to this Agreement and is material to Executive’s decision
to enter into this Agreement with the Company. The Company will cooperate with
Executive to verify continuing coverage for Executive and his covered family
members and to correct any lapse of coverage occurring during the time that
Executive is entitled to COBRA premium payments under this Agreement. Executive
agrees to bring promptly to the Company’s attention each and any notice he
receives of a late premium payment or of any other issue that threatens to
affect his or his family members’ COBRA continuation coverage.

(iii) The Company will cease making these COBRA premium payments if Executive
becomes eligible for coverage under an alternative employee benefit plan.
Executive agrees to keep the Company informed of his employment status and of
any alternative employee benefit plan for which he becomes eligible during the
time that the Company is paying Executive’s COBRA premiums.

f. Tax Reporting. The Company will report all benefits and payments described
above on appropriate forms prescribed by the Internal Revenue Service or
comparable state or local taxing authorities. All such benefits and payments so
reported will be subject to all applicable income and employment tax
withholdings.

g. Indemnification Agreement. The Company will remain obligated to Executive to
indemnify Executive in accordance with the terms of that certain Indemnification
Agreement made by and between Executive and the Company and effective as of
May 14, 2012 (the “Indemnification Agreement”), a copy of which is attached
hereto and incorporated herein by reference. In the event the Company is
involved in any legal proceeding involving matters about which Executive has
relevant information arising from his employment on behalf of the Company, he
will make himself available at reasonable times and upon reasonable notice for
interviews and to participate in the legal proceedings, subject to the terms of
the Indemnification Agreement.

2. RELEASE OF CLAIMS.

a. Executive’s Release. In exchange for the benefits described above, Executive,
individually and on behalf of his heirs and assigns, hereby waives and releases
the Company and its affiliated entities (as defined in the Employment
Agreement), together with their respective present and former successors,
predecessors, assigns, directors, officers, shareholders, supervisors,
employees, attorneys, agents, and representatives (hereinafter collectively
referred to as “Released Parties”), from each and every claim of any kind
arising up to the date Executive executes this Agreement.

 

2



--------------------------------------------------------------------------------

The waiver and release apply to all claims, known or unknown, whether negligent
or intentional. The waiver and release include claims arising because of the
continued effects of any acts that occurred on or before the date Executive
executes this Agreement. Without limiting the generality of the foregoing, the
waiver and release apply to any and all matters which could have been asserted
in any state or federal judicial or administrative forum, up to the date
Executive executes this Agreement, except as provided herein. Specifically, but
not by way of limitation, the waiver and release include all claims under the
Employment Agreement and all claims under the following statutes (in each case
as the statute(s) may have been amended) and common law claims:

 

  •   Title VII of the Civil Rights Act of 1964.

 

  •   Americans with Disabilities Act of 1990 (“ADA”).

 

  •   Employee Retirement Income Security Act of 1974 (“ERISA”).

 

  •   The Genetic Information Nondiscrimination Act of 2008 (“GINA”).

 

  •   Age Discrimination in Employment Act of 1967 (“ADEA”).

 

  •   Fair Labor Standards Act (“FLSA”).

 

  •   Family and Medical Leave Act of 1993 (“FMLA”).

 

  •   Rehabilitation Act of 1973.

 

  •   The Affordable Care Act (“ACA”).

 

  •   Health Insurance Portability and Accountability Act (“HIPAA”).

 

  •   Post-Civil War Reconstruction Acts (42 U.S.C. §§ 1981-1988).

 

  •   National Labor Relations Act (“NLRA”).

 

  •   The Civil False Claims Act.

  •   The whistleblower provisions of any federal or state law, including the
Sarbanes-Oxley Act (“SOX”) and the Consumer Financial Protection Act of 2010
(“CFPA”).

 

  •   The Arizona Civil Rights Act.

 

  •   The Arizona Employment Protection Act.

 

  •   Any claim in tort, contract, for promissory estoppel, or for violation of
the covenant of good faith and fair dealing.

 

  •   Any claim under state or local law establishing civil rights or claims for
discrimination or retaliation, similar to Title VII, ADEA or ADA.

 

  •   Any claim of wrongful discharge against public policy.

 

  •   Any claim of retaliation or whistleblower discrimination arising under any
federal, state or local law.

 

  •   Any federal, state or local law regulating health care or the
administration of health care.

 

 

b. Representations. Executive represents that he has not filed any claim,
complaint or charge with any local, state, or federal agency or enforcement
body. Executive agrees that if any claim, complaint or charge is filed, by
Executive or any other person or entity, setting forth any of the claims waived
or released in this Agreement, Executive will not be entitled to any recovery
other than the benefits set forth in this Agreement. This Agreement does not
release any rights or claims with respect to vested employee benefits and does
not release unemployment compensation or workers’ compensation benefits.
Notwithstanding any other term of this Agreement, the foregoing waiver and
release does not apply to any obligations of the Company to indemnify Executive
in accordance with the Indemnification Agreement or any failure by the Company
to so indemnify Executive under the terms thereof.

 

3



--------------------------------------------------------------------------------

c. The Company’s Release. The Company, as defined above, on behalf of its
present and former successors, predecessors and assigns, hereby waives and
releases Executive from each and every claim of any kind arising up to the date
the Company executes this Agreement. The waiver and release applies to all
claims, known or unknown, whether negligent or intentional. The waiver and
release includes claims arising because of the continued effects of any acts
that occurred on or before the date the Company executes this Agreement. Without
limiting the generality of the foregoing, the waiver and release applies to any
and all matters which could have been asserted in any state or federal judicial
or administrative forum, up to the date the Company executes this Agreement,
except as provided herein.

3. NON-DISPARAGEMENT. Executive agrees that he will not make any disparaging
comments about the Company. The Company will direct its Chief Executive Officer,
President, Chief Financial Officer, and Senior Vice President of Operations not
to make any disparaging comments about Executive. The Company will discuss the
circumstances of Executive’s separation from the Company’s employment only with
Company directors, executives, and employees with a legitimate business reason
to know those circumstances and will not authorize any employee other than the
Chief Executive Officer, President, Chief Financial Officer, or Senior Vice
President of Operations to make any comment concerning Executive’s separation
from the Company’s employment. Executive may direct prospective employers to
call any of the Chief Executive Officer, President, Chief Financial Officer, or
Senior Vice President of Operations for information concerning Executive’s
separation from employment with the Company and the Company will direct the
Chief Executive Officer, President, Chief Financial Officer, and Senior Vice
President of Operations to comment to such prospective employers only that
Executive and the Company reached a mutually satisfactory and amicable
separation of his employment. Nothing in this Agreement prevents Executive, the
Company, or the Company’s directors, executives, officers or employees from
cooperating in any government investigation or testifying in any hearing or
legal proceeding related to either of the Parties, pursuant to a lawfully served
and enforceable subpoena or other court order. If Executive receives such a
subpoena or court order, or receives notice that such a subpoena or court order
will be served upon him, he will notify the Company’s Chief Financial Officer
promptly and will cooperate with the Company in providing time for the Company
to respond to, or to resist, the subpoena or court order.

4. NON-COMPETITION AND NON-SOLICITATION.

a. Continued Terms of the Employment Agreement. Executive acknowledges that the
Employment Agreement contains a Covenant against Competition and the Parties
agree that the Covenant against Competition is effective against Executive for
three hundred and sixty (360) days after his Termination Date. The Parties agree
that all the terms of section 6 of the Employment Agreement concerning the
Covenant against Competition and the terms of subsections 7.1, 7.2 and 7.3 of
the Employment Agreement, concerning the enforcement of section 6 of the
Employment Agreement, remain in effect and fully enforceable and are
incorporated by reference into this Agreement. Similarly, the Parties agree that
Executive’s agreement to protect the secrecy and confidentiality of Confidential
Company Information and his agreement not to solicit or hire any employee of the
Company and not to encourage any employee of the Company to leave the employment
or service of the Company, as set forth in section 6 of the Employment
Agreement, remain in effect and fully enforceable and are incorporated by
reference into this Agreement.

 

4



--------------------------------------------------------------------------------

b. Representation. Executive represents that he has complied with section
6.2(dd) of the Employment Agreement by returning all tangible products and
documents (and copies thereof) concerning the Business of the Company (as
defined in the Employment Agreement) and its affiliates, to the Company.
Executive agrees that this representation is material to the Company’s decision
to enter into this Agreement with Executive. Notwithstanding the foregoing,
Executive may retain copies of records relating to Executive’s employment,
including his Employment Agreement, Indemnification Agreement, documentation
concerning his LTIP and other employee benefits, and Company personnel records
concerning Executive, provided that he continues to keep such information
confidential and does not use it in contravention of Executive’s obligations
under section 4.a. of this Agreement or section 6.2 (bb) of the Employment
Agreement.

c. Contractual Remedies. If Executive accepts employment, or otherwise acts, in
material violation of either his extended Covenant against Competition or his
other agreements in section 6.2 of the Employment Agreement, then, in addition
to any remedies available at law or in equity, the Company will have no further
obligation to make severance payments under paragraph 1(d) of this Agreement.
The Parties agree that the Company also may pursue injunctive relief for any
violation of Executive’s Covenant against Competition or his other agreements in
section 6.2 of the Employment Agreement and may pursue such injunctive relief
without the requirement of posting a bond.

5. COMPLETE AGREEMENT. Except for (a) the Indemnification Agreement, (b) the
provisions of section 6 of the Employment Agreement, (c) related provisions
concerning the meaning of terms in section 6 of the Employment Agreement, and
(d) subsections 7.1, 7.2, and 7.3 of the Employment Agreement concerning the
enforcement of section 6 of the Employment Agreement, all of which remain in
full force and effect, this Agreement sets forth the complete agreement between
the Parties, including the complete agreement between the Parties concerning
Executive’s separation from employment with the Company and concerning any
severance, damages or other payments due Executive or the Company upon
Executive’s separation from employment with the Company. No other covenants or
representations have been made or relied on by the Parties, and no other
consideration, other than that set forth herein, is due or owing between the
Parties.

6. CANCELATION OF EQUITY COMPENSATION. Any Equity Compensation (as that term is
defined in the Employment Agreement) previously awarded to Executive, to the
extent not vested or to the extent subject to forfeiture restrictions as of
October 17, 2013, will be cancelled, and no forfeiture restrictions on Equity
Compensation will lapse as a result of Executive’s separation from employment
with the Company. The Parties acknowledge that as of October 17, 2013, the
Executive has vested 834 LTIP units that are non-forfeitable and are convertible
to common units and shares of the Company and that notwithstanding anything in
this Agreement to the contrary, the Executive retains all of his rights with
respect to such vested LTIP units. Other than the sums described in this
Agreement, no salary, annual bonus, cash or equity bonus, incentive award,
equity grant, compensation, deferred compensation, or attorney fee is due or
owing to Executive in any way or in any amount.

 

5



--------------------------------------------------------------------------------

7. ARBITRATION. Except with respect to any claims or disputes arising from or
relating to section 6 of the Employment Agreement, any disputes arising under or
in connection with this Agreement, including any claims for discrimination,
breach of contract, defamation, or any other employment-related dispute, shall
be resolved by binding arbitration, to be held in the greater metropolitan area
of Phoenix, Arizona, in accordance with the Employment Arbitration Rules, as
amended from time to time, of the American Arbitration Association (the “AAA
Rules”). The Company and the Executive will select an arbitrator in the manner
prescribed by the AAA Rules within fifteen (15) days after demand for
arbitration is made by a Party. The arbitrator will possess substantive legal
experience in the principal issues in dispute and will be independent of the
Company and the Executive. To the extent permitted by applicable law and not
prohibited by the Company’s certificate of incorporation and bylaws, the Company
will pay the arbitrator fees and the administrative fees for the arbitration.
Each Party will be responsible for his or its own attorney fees and costs,
except that, if Executive prevails in the arbitration, as determined by the
arbitrator, the Company will reimburse Executive the reasonable expenses of the
Executive, including his reasonable legal fees, incurred in connection with
arbitration. Except as may otherwise be agreed in writing by the Parties or as
ordered by the arbitrator upon substantial justification shown, the hearing for
the dispute will be held within sixty (60) days of submission of the dispute to
arbitration. The arbitrator will render the final award within thirty (30) days
following conclusion of the hearing and any required post-hearing briefing or
other proceedings ordered by the arbitrator. The arbitrator will state the
factual and legal basis for the award. The decision of the arbitrator will be
final and binding and not subject to judicial review, except to the extent
provided by the Federal Arbitration Act. If necessary, the prevailing party may
seek to have the decision of the arbitrator enforced by a court of competent
subject matter and personal jurisdiction, but entry of such judgment will not be
required to make such award effective.

8. INFORMED AND VOLUNTARY AGREEMENT.

a. Attorney Advice. Executive is hereby advised to consult with an attorney
before executing this Agreement and acknowledges that he has been so advised by
the Released Parties. Executive further represents that he has been represented
by an attorney of his own choosing in the negotiation of this Agreement and that
the Agreement has been negotiated in an arm’s length transaction.

b. Consideration Period. This offer by the Company, represented by the terms of
this Agreement, will remain open for at least twenty-one (21) days, during which
time Executive may consider the terms of the Agreement. If the Parties negotiate
changes in the terms of this Agreement, those changes will not start a new
twenty-one-day period or cause the twenty-one-day period to reinitialize.
Executive may execute this Agreement at any time during the twenty-one-day
period. If Executive executes this Agreement before the end of the
twenty-one-day period, Executive acknowledges that his decision to do so has not
been induced by any of the Released Parties through fraud, misrepresentation, a
threat to withdraw or alter the offer prior to the expiration of the
twenty-one-day period, or by offering different terms if the Agreement is signed
prior to the expiration of the twenty-one-day time period.

 

6



--------------------------------------------------------------------------------

c. Revocation Period. For a period of seven (7) calendar days after executing
this Agreement, Executive has the right to revoke his acceptance of the terms of
this Agreement. Executive may revoke the Agreement at any time during the
seven-day period by notifying the Company’s Chief Financial Officer, in writing,
of Executive’s desire to revoke the Agreement. If Executive revokes this
Agreement within seven (7) calendar days of executing it, the Agreement will be
null and void and will not take effect, and the terms of the Employment
Agreement will remain effective. If Executive does not revoke this Agreement
within seven (7) calendar days of his executing this Agreement, this Agreement
will become effective for all purposes herein on the eighth calendar day after
Executive executes the Agreement. The eighth day following Executive’s execution
of this Agreement, provided Executive does not revoke this Agreement during the
seven-day revocation period, is referred to herein as the “Effective Date” of
this Agreement. Executive will not receive any payment or benefit under this
Agreement, other than his Salary and benefits accrued before the Termination
Date, until and unless the Agreement becomes effective under the terms of this
subsection.

d. Knowing and Voluntary Agreement. Executive represents that he has read this
Agreement and understands each of its terms. Executive further represents that
no representations, promises, agreements, stipulations, or statements have been
made by any Released Party to induce this Agreement, beyond those contained
herein. Executive further represents that he voluntarily signs this Agreement as
his own free act, and that he is not acting under any coercion or duress.

9. SEVERABILITY. If any provision of this Agreement should be declared to be
unenforceable by any administrative agency or court of law, the remainder of the
Agreement shall remain in full force and effect, and shall be binding upon the
Parties hereto as if the invalidated provision were not part of this Agreement.

10. BINDING EFFECT. This Agreement is binding upon Executive and upon his
estate, family, heirs, administrators, executors, guardians, conservators,
representatives, successors and assigns, and upon Company, its officials,
directors, officers, agents, servants, and employees, past and present, and upon
the successors or assigns of any of them. The Company’s obligations hereunder
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business, or similar event relating to the Company. This Agreement
shall not be terminated by any merger or consolidation or other reorganization
of the Company. In the event any such merger, consolidation or reorganization
shall be accomplished by transfer of stock or by transfer of assets or
otherwise, the provisions of this Agreement shall be binding upon and inure to
the benefit of the surviving or resulting corporation or person. The obligations
of the Company under paragraph 1 of this Agreement shall not be affected by the
death of the Executive but shall remain in full force and effect for the entire
term hereof.

11. NO ADMISSION. Nothing in this Agreement constitutes an admission by either
Party of any wrongdoing, breach, or liability to the other Party. Neither this
Agreement nor anything contained herein will be admissible in any proceeding as
evidence of, or an admission by either Party, any liability whatsoever.
Notwithstanding the foregoing, this Agreement may be introduced into a
proceeding solely for the purposes of enforcing the terms of this Agreement.

12. HEADINGS. The headings contained in this Agreement are solely for
convenience and are not to be taken to define or to limit the provisions of this
Agreement.

 

7



--------------------------------------------------------------------------------

13. APPLICABLE LAW. Arizona law, without regard to the principles of conflicts
of law, and federal law, as applicable, will govern the interpretation of this
Agreement. Executive and the Company each consents to the exclusive venue and
jurisdiction of the state and federal courts located in Phoenix, Arizona, for
any lawsuit arising from or related to this Agreement.

14. WAIVERS AND AMENDMENTS. The Parties may amend, supersede, cancel, renew, or
extend this Agreement, and the Parties may waive terms of this Agreement, only
by a written instrument signed by the Parties, or, in the case of a waiver, by
the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

15. COUNTERPARTS. The Parties may execute this Agreement in counterparts and a
set of identical counterparts, each executed by one or more of the Parties will
constitute one entire Agreement between the Parties. Reasonably legible,
electronically scanned images of the Agreement or reasonably legible photocopies
or copies of the Agreement sent by facsimile will be as binding and enforceable
as the originals.

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement on
the dates indicated.

 

ANDREW G. KENT    

AMERICAN RESIDENTIAL PROPERTIES, INC.

AMERICAN RESIDENTIAL PROPERTIES OP, L.P. AMERICAN RESIDENTIAL PROPERTIES GP, LLC
AMERICAN RESIDENTIAL PROPERTIES TRS, LLC

and

AMERICAN RESIDENTIAL LEASING COMPANY, LLC

/s/ Andrew G. Kent

    By:  

/s/ Stephen G. Schmitz

Dated: October 31, 2013     Their:  

Chief Executive Officer

    Dated:   October 31, 2013

 

8